        Case 1:20-cv-00242-BLW Document 9 Filed 05/23/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 DENA MORENO, an individual;
 ROBERT, THOMAS, an individual;              Case No. 1:20-cv-00242-BLW
 and NICHOLAS JONES FOR
 CONGRESS,                                   ORDER

        Plaintiffs,

         v.

 IDAHO SECRETARY OF STATE;
 and LAWERENCE DENNEY, in his
 official capacity as secretary of state,

        Defendants.



      Before the Court are Plaintiffs’ Motion for a Temporary Restraining Order

and Emergency Injunctive Relief (Dkt. 1) and Plaintiffs’ Amended Petition/Motion

for Temporary Restraining Order and Emergency Injunctive Relief (Dkt. 2). The

Court held oral arguments on the motions on May 22, 2020. For the reasons given

from the bench the motions are granted. The Court will require that the absentee

ballot request deadline be extended, and the ballot request website reopened, for

those voters who attempted to request a ballot but were unable to do so due to the

website crashing.




ORDER - 1
        Case 1:20-cv-00242-BLW Document 9 Filed 05/23/20 Page 2 of 2




                                      ORDER
      IT IS ORDERED that Plaintiffs’ motions for emergency injunctive relief

(Dkt. 1, 2) are GRANTED. Defendants are ordered to extend the deadline to

request an absentee ballot until 8:00 p.m. on May 26, 2020 and reopen the absentee

ballot request website for those voters who certify that they attempted to request an

absentee ballot before the deadline but were unable to do so. Defendants shall

further take necessary measures to notify voters—via news and social media—that

they will be able to request an absentee ballot before May 26, 2020 at 8:00 p.m.


                                             DATED: May 23, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




ORDER - 2
